Citation Nr: 0947269	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a skin condition of the 
ears, back, elbows, hands, knees, and legs (diagnosed as 
psoriasis) to include as being secondary to the appellant's 
service-connected hepatitis C disability.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active military service from November 1976 
to December 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of February 2007 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Lincoln, Nebraska.  

In April 2009, the Board requested an opinion from a medical 
expert of the Veterans Health Administration (VHA) as to this 
claim.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901 (2009).  The opinion was obtained and included in the 
claims folder, the appellant has been provided with a copy of 
that opinion, and no additional evidence has been submitted 
by the appellant in response to medical opinion.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant is service-connected for hepatitis C.  

3.  The appellant has been diagnosed as suffering from a skin 
disability (psoriasis) of the ears, back, elbows, hands, 
knees, and legs.  

4.  Although the appellant has been diagnosed as suffering 
from psoriasis affecting many parts of the body, the skin 
disorder was not present in service or until many years 
thereafter, and it is not related to service or to an 
incident of service origin nor is it due to or aggravated by 
a service-connected disorder.  




CONCLUSION OF LAW

Service connection for a skin condition of the ears, back, 
elbows, hands, knees, and legs (diagnosed as psoriasis) to 
include as being secondary to the appellant's service-
connected hepatitis C disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the agency of original jurisdiction (AOJ) sent 
a letter to the appellant in October 2006, which informed him 
of the evidence that was required to substantiate the claim 
for service connection on a secondary basis and of his, and 
VA's, respective duties for obtaining evidence.  The letter 
did not inform him of how to substantiate his claim for 
service connection on a direct basis.  Accordingly, there was 
an error in the duty to notify.  However, the Board finds 
that the deficiency is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  The AOJ provided 
information pertaining to the criteria for direct service 
connection in the statement of the case and also informed him 
that service connection could not be granted on a direct 
basis because there was no evidence that the condition was 
incurred in or caused by service.  Therefore, a reasonable 
person would be expected to understand what was required to 
substantiate the claim on a direct basis.  

Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and VA has obtained 
all known documents that would substantiate the appellant's 
assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via the VCAA letter that was sent to him 
by the RO in October 2006.  Because this notice has been 
provided, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009).  In this respect, the record reflects 
that the appellant underwent a VA skin examination in January 
2007.  A copy of that examination has been included in the 
claims folder for further review.  Additionally, a VHA 
opinion was obtained (as noted above) and the results of that 
review have also been included in the claims folder for 
review.  In each instance, the examiner and reviewer reviewed 
of the claims folder and the appellant's available service 
and post-service medical treatment records.  The opinions 
that were provided were supported by sufficient rationale.  
Therefore, the Board finds that the examiners' opinions are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2009).  The Court has 
held that when aggravation of an appellant's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006.  In this case, the Veteran's claim was filed after the 
effective date of the change in the regulation.  

The appellant has come before the VA asking that service 
connection be granted for a skin condition (psoriasis) that 
affects his ears, back, elbows, hands, knees, and legs.  He 
contends that the conditions resulted from his service-
connected hepatitis C or the purported treatment he has 
received for said condition.  The RO has denied his claim and 
he has appealed to the Board for review.  

The record reflects that, in conjunction with his claim for 
benefits, the appellant underwent a VA examination of the 
skin in January 2007.  The examiner reviewed the appellant's 
complete claims folder and then examined the appellant.  Upon 
completion of the exam, the examiner diagnosed the appellant 
as suffering from psoriasis.  The examiner did not, however, 
proffer an opinion as to the etiology of the condition.  

An addendum to the January 2007 exam was provided in February 
2007.  In that addendum, the individual who had examined the 
appellant in January 2007 concluded that the appellant's 
service-connected chronic hepatitis condition did not cause 
or aggravate the skin disorder.  

In his notice of disagreement, the appellant stated that 
"psoriasis is a know[n] result of the treatment of hepatitis 
C."  

In addition, the Veteran submitted an article for 
consideration.  A reading of the note [Psoriasis and 
Hepatitis C Virus, Acta Derm Venerol, 1995 No, Vol. 75(6), 
pp. 482-83], shows that it does not conclusively link 
psoriasis and hepatitis C.  The note states, "It is 
suggested that this infection might be one of the triggering 
factors of psoriasis (emphasis added)."

As reported above, in order to obtain clarifying information 
with respect to the appellant's assertions, the claim was 
forwarded to VHA for the purpose of obtaining an opinion as 
to the etiology of the appellant's diagnosed psoriatic 
disorder.  Such an opinion was provided in May 2009.  Upon 
reviewing the complete claims folder, the VA staff physician 
provided the following opinion:

A.  It is unlikely that Hepatitis C 
caused him to have psoriasis.  A review 
of various Hepatology text books . . . 
does not confirm Psoriasis as being one 
of the various extra hepatic 
manifestations of Hepatitis C. . . . The 
patient has cited an article from Acta 
Derm Venereol, 1995 out of Tokyo Medical 
and Dental University titled "Psoriasis 
and Hepatitis C virus".  Even this 
article concludes by suggesting that 
Hepatitis C might be one of the 
triggering factors of Psoriasis and does 
not confirm the association.  Another 
study . . . states that their data does 
not support the hypothesis that Hepatitis 
C infection may play a role in the 
pathogenesis of Hepatitis C, even though 
there is an increased prevalence of 
Hepatitis C in patients with Psoriasis.  
No other articles are available that 
conclusively establish Hepatitis C virus 
as a causative factor for Psoriasis.

....

A.  It is unlikely that Hepatitis C 
aggravates his psoriasis.  A review of 
the medical test books as well as Pub Med 
. . . failed to show any link between 
Hepatitis C and progression of Psoriasis.

Q.  Is it as likely as not . . . that any 
treatment for . . . Hepatitis C including 
medications prescribed has caused or 
aggravated his psoriasis?

A.  As there is no record of the patient 
ever having receiving a medication 
intended as Hepatitis C therapy, it is 
unlikely that this was the cause or the 
source of aggravation of his Psoriasis.  
Psoriasis has been linked to Interferon 
Alpha use, a medication that has been 
used in the treatment of Hepatitis C[,] 
but there is no record of this patient 
ever having used this drug.

As reported, the appellant's complete claims folder was 
reviewed by the VA doctor in May 2009 prior to providing his 
opinion.  A review of the same claims folder indicates that 
the appellant was not treated for psoriasis while he was in 
service.  It is not until 2006, when the appellant submitted 
his claim for benefits, that any mention is made in the 
claims folder of a skin condition diagnosed as psoriasis.  

Notwithstanding the lack of conclusive supporting medical 
evidence, the appellant, along with his accredited 
representative, has continued to assert that the appellant's 
psoriasis is somehow related to his service-connected 
hepatitis C disability.  Unfortunately, the appellant's 
assertions are the only positive evidence in support of his 
claim.  VA medical care providers, individuals who have 
specific medical training, something that the appellant does 
not, have proffered negative opinions that have not been 
contradicted by other medical evidence of record.

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the Board finds that the VA medical care 
provider's opinion of May 2009 was factually accurate.  The 
doctor pointed to established facts in his opinion - that the 
medical literature, including the one presented by the 
appellant, did not specifically link psoriasis with hepatitis 
C.  He also pointed out that the medical literature did not 
etiologically link the two disorders and further wrote that 
there was no medical evidence indicating that hepatitis C 
aggravated a skin condition such as psoriasis.  The Board 
further believes that this examiner provided sound reasoning 
in his analysis of the situation whereas the appellant did 
not provide any additional documentation that would have 
bolstered his assertions.  In this instance, the VA examiner 
reviewed in detail the pertinent medical records, discussed 
the salient facts, and provided a complete rationale for all 
conclusions presented, as noted in the discussion above.  See 
Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the Court 
indicated that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).

Accordingly, the Board attaches the most significant 
probative value to the VA opinion of May 2009 along with the 
addendum provided in February 2007.  These two documents are 
well reasoned, detailed, consistent with other evidence of 
record, and included access to accurate facts.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).  The Board 
further finds that the article provided by the Veteran is too 
general in nature to provide, alone, the necessary evidence 
to show that the Veteran has a condition that resulted from a 
service-connected condition or medications that were 
purportedly taken therefore.   See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  A medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim.  Rather, it 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Here, the article indicates that 
the infection might be a triggering factor of psoriasis.  
Therefore, the article alone is not entitled to any probative 
weight as the information provided is too speculative to 
support a grant of service connection.  

The Board must also address the statements made by the 
appellant.  The Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current psoriasis was caused 
by his service-connected hepatitis.  However, the matter at 
hand involves complex medical assessments that require 
medical expertise.  See Jandreau.  The appellant is not 
competent to provide more than simple medical observations.  
He is not competent to provide complex medical opinions 
regarding the etiology of the claimed disorder.  See Barr.  
Thus, the lay assertions are not competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The overwhelming 
medical evidence of record does establish that the appellant 
now suffers from psoriasis of the ears, back, elbows, hands, 
knees, and legs.  However, the medical evidence of record 
does not relate this skin disability to military service or 
to a service-connected disability or any purported (but 
undocumented) treatment for hepatitis.  Therefore, after 
reviewing the appellant's claims folder, the Board finds that 
the record is without sufficient competent evidence 
supportive of a finding that the disability in question 
became manifest or otherwise originated during his active 
duty service.  Moreover, the record does not show the claimed 
disorder is etiologically related to his military service, 
any incident therein, or to a service-connected disability 
(hepatitis C), or the purported treatment of a service-
connected disability.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
appellant's claim.


ORDER

Entitlement to service connection for a skin condition of the 
ears, back, elbows, hands, knees, and legs (diagnosed as 
psoriasis), to include as secondary to the appellant's 
service-connected hepatitis C disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


